Citation Nr: 0307319	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-08 725A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a stomach disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1949 to November 1952.

2.  On April 1, 2003, the Board was notified via a facsimile 
copy of an official signed affidavit from the veteran's 
attorney filed with The United States Court of Appeals for 
Veterans Claims that the veteran died on November [redacted]
, 2002.

3.  The United States Court of Appeals for Veterans Claims 
accepted the signed affidavit from the veteran's attorney as 
conclusive evidence of the death of the veteran, and 
dismissed the veteran's appeal for lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's October 2001 decision 
which denied the veteran's claim for an increased rating for 
a stomach disorder, evaluated as 40 percent disabling, was 
appealed by the veteran to The United States Court of Appeals 
for Veterans Claims.  Unfortunately, the veteran died during 
the pendency of the appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




		
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


